El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El demandado apelante, invocando los preceptos de la “Ley de Alquileres Razonables”, aprobada por la Legisla-*245tura el día 25 de abril de 1946, solicita que se decrete la suspensión del procedimiento de desahucio instado por el de-mandante, pendiente en apelación ante esta Corte, basta la terminación de la emergencia declarada por dicha ley.
Se alega en la moción que el demandante Agustín E. Font radicó ante la Corte de Distrito de Aguadilla una demanda de desahucio para recobrar la posesión de un edificio-cine arrendado al demandado apelante por el canon de |140 men-suales, basándose el desahucio en que el demandante había dado por terminado el arrendamiento el 31 de octubre de 1945; que el edificio objeto del desahucio está dedicado a finos comerciales o sea a teatro para exhibiciones cinemato-gráficas; que la corte inferior dictó sentencia a favor del demandante; y que el demandado apeló para ante el Tribunal Supremo.
El artículo 4 de la citada Ley de Alquileres Razonables provee que las disposiciones de dicha Ley se aplicarán, entre otras clases de propiedades de alquiler, a “ (á) edificios y locales para negocios, y propósitos comerciales e industriales, y solares en que radican tales locales o edificios, si éstos pertenecen a distinto dueño.” El artículo 12 de la misma Ley, en lo que es pertinente, dispone:
‘■Artículo 12. — Mientras el inquilino pague el alquiler básico o el alquiler razonable fijado por el Administrador, según fuere el caso, no podrá él propietario promover la acción de desahucio para reco-brar la posesión de una vivienda o de una casa o edificación que se use para negocios, oficinas profesionales o propósitos comercia-les o industriales, aunque haya expirado el término del contrato. A los electos de este Artículo se entenderá renovado el contrato por los plazos que estipule el Artículo 1471 del Código Civil durante todo el tiempo que dure la emergencia a que se refiere esta Ley.
“Sólo podrá promoverse el desahucio contra inquilinos en los siguientes casos:
'‘(a) Cuando el inquilino no pague en los términos convenidos el alquiler básico o el alquiler razonable fijado por el Administrador, *246según fuere el caso correspondiente a una o más de una men-sualidad ;
í (i* * # #
“A partir de la fecha de vigencia de esta Ley quedará en sus-penso, hasta la terminación de la emergencia declarada en la misma, todo procedimiento de desahucio que no se ajuste a las causas, con-diciones y términos fijados en esta Ley.” (Bastardillas nuestras.)
El artículo 27 dispone que. por ser de carácter urgente y necesaria, la Ley empezará a regir inmediatamente después de su aprobación, “Entendiéndose, sin embargo, que las dis-posiciones de esta Ley empezarán a regir en cuanto a cada una de las clases de propiedades de alquiler que se relacio-nan en el artículo 4 de la misma cuando así lo declare el Con-sejo Ejecutivo de Puerto Rico mediante resolución aprobada a ese efecto.”
En julio 16 de 1946 el Consejo Ejecutivo de Puerto Rico aprobó una resolución disponiendo que a partir de las 12:01 a.m. del 17 de julio de 1946 entrarían en vigor las disposi-ciones de la Ley de Alquileres Razonables en cuanto a las propiedades de alquiler comprendidas en el inciso (a) del artículo 4 de dicha Ley o sea “edificios y locales para nego-cios, y propósitos comerciales e industriales.”
La explotación y funcionamiento de un cinematógrafo para la exhibición de películas al público, mediante paga, es sin duda alguna un negocio y por lo tanto el edificio o local utilizado para la explotación de dicho negocio está compren-dido dentro de las disposiciones del inciso (a) del artículo 4 de la Ley dé Alquileres Razonables, supra.
 El demandado apelante alega en su moción que él ha continuado depositando las mensualidades, a medida que las mismas van venciendo, en la Secretaría de la Corte Municipal de San Sebastián, de acuerdo con lo dispuesto por el artículo 18 de la Ley de Alquileres Razonables. Esta alegación no ha sido controvertida por el demandante apelado.
El precepto del artículo 12, supra, es claro y terminante. Mientras el inquilino de una casa o edificación qué se use *247para negocios pague las mensualidades convenidas, el dueño del inmueble no podrá promover la acción de desahucio, “aunque baya expirado el término del arrendamiento.” T todo procedimiento de desahucio que estuviere pendiente en la fecha en que comenzó a regir la Ley, quedará en suspenso hasta que haya terminado la emergencia.
Estando aún pendiente el procedimiento instado por el demandante y no estando comprendido dicho procedimiento dentro de ninguna de las excepciones enumeradas en el ar-tículo 12 de la Ley de Alquileres Eazonables, procede de-clarar con lugar la moción de suspensión del procedimiento hasta que haya terminado la emergencia declarada por la ci-tada Ley. Y así se ordenará.